El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
El 27 de abril de 1973, mientras participaba en un evento ecuestre, John Hawes fue pisoteado por un caballo en el estadio Hiram Bithorn de San Juan. En el mes de junio envió al al-calde de San Juan carta certificada donde notificaba al muni-cipio el accidente y de la inminente reclamación. (1) El 3 de *634julio el municipio comunicó a su aseguradora Great American Insurance Company la reclamación y le solicitó que asumiera su representación legal en el caso. Great American no actuó sobre esta petición. Por consiguiente, el municipio se proveyó de los servicios de un bufete privado de abogados.
Hawes demandó al municipio el 17 de abril de 1974 en la Corte de Distrito federal para el Distrito de Puerto Rico. El municipio hizo llegar a sus abogados todos los documentos re-lacionados con el litigio, pero no a la aseguradora según exi-gía la póliza. (2)
Aproximadamente tres años después Great American re-cibió los documentos relativos al litigio en ocasión del munici-pio incluirla como tercera demandada. Sin embargo, esta no era la primera vez que Great American sabía del pleito de Hawes contra el municipio. Aparentemente la aseguradora tenía conocimiento pues representaba en el mismo a otro code-mandado. El 24 de febrero de 1981 Great American accedió a proveer representación legal al Municipio de San Juan y cu-*635bierta. Empero, se negó a reembolsarle los honorarios de abo-gado incurridos entre los años 1973 y 1981.
La Corte de Distrito federal denegó el reembolso. Se fundó en que el municipio no había cumplido con la condición de su-ministrar los documentos relacionados con el litigio a Great American. Esta decisión fue apelada y está pendiente ante la Corte de Apelaciones para el Primer Circuito.
Mediante certificación de dicho foro, atendemos las si-guientes interrogantes:
(1) ¿Es necesario que un asegurador demuestre que ha sufrido perjuicio para que pueda ser relevado de su deber contractual de representar legalmente a su asegurado cuando este último ha incumplido la condición preexistente que re-quiere que el asegurador sea emplazado con prontitud ?
(2) Si la contestación es en la afirmativa, ¿precluye que se determine que el asegurador sufrió perjuicio, el hecho de que éste sepa que se ha presentado una demanda contra el asegurado?
(3) Suponiendo que el asegurador ha incumplido su deber contractual de representar legalmente al asegurado, ¿es un remedio apropiado reembolsar los honorarios de abogado pa-gados por el asegurado?
(4) Si lo es, ¿depended reembolso de la negativa del ase-gurador a defender legalmente a su asegurado ?
(5) Si esto es así, ¿constituye la conducta del asegurador de no notificar prontamente al asegurado de su disponibili-dad para representarlo, una negativa a hacerlo? (Traduc-ción nuestra.)
II
En el campo de los seguros hemos resuelto que su normativa especial emana del Código de Seguros, Ley Núm. 77 de 19 de junio de 1957 (26 L.P.R.A. sec. 101 et seq.), en tanto que el Código Civil le sirve como derecho supletorio.(3) Se*636rrano Ramírez v. Clínica Perea, Inc., 108 D.P.R. 477, 481-482 (1979). En vista a este hecho la praxis de este Tribunal ha consistido en utilizar las normas más avanzadas del dere-cho angloamericano y del derecho civil. Cf. Serrano Ramírez v. Clínica Perea, Inc., supra, págs. 486-487. Pero debemos des-tacar que nuestra normativa sobre seguros tiene afluentes de diversos sistemas de dérecho. Casanova v. P.R.-Amer. Ins. Co., 106 D.P.R. 689, 693 (1978). En ocasiones apropiadas conviene ir a ellos en busca de orientación. Con estos señala-mientos en mente, concentremos en la cuestión certificada.
Es doctrina jurisprudencial en Puerto Rico que el incumplimiento por el asegurado de una condición en la póliza que requiera cooperación con el asegurador, en ausencia de perjuicio, no libera de responsabilidad al asegurador. Cuebas Fernández v. P.R. American Ins. Co., 85 D.P.R. 626 (1962); Valle v. Sucn. Wiscovitch, 88 D.P.R. 86 (1963); Lafontaine v. Municipio, 79 D.P.R. 583 (1956); Landol v. Colón, 78 D.P.R. 602 (1955); Faulkner v. Nieves, 76 D.P.R. 434 (1954). A igual conclusión hemos arribado con relación al deber de representar al asegurado ante los tribunales cuando éste no ha cumplido su deber de notificar con prontitud. Molina v. Ruiz, 113 D.P.R. 287 (1982).
No obstante, no nos habíamos enfrentado a la situación peculiar planteada en esta certificación. Como correctamente señala la Corte de Apelaciones, todas nuestras decisiones ver-san sobre cubierta y no el deber de representación en litigios. Nuestros pronunciamientos hasta ahora han establecido que para eludir su responsabilidad bajo la cubierta de una pó-liza, el asegurador debe mostrar perjuicio. Great American sin embargo, no está negando cubierta, ni se ha negado a representar al municipio después de 1981. Sólo se niega a reembolsarle a este último los honorarios de abogado incurri-dos durante el tiempo que se vio precisado a buscar los servi-cios de un bufete privado. Las cuestiones certificadas son procedentes.
*637I — I h-í HH
La obligación de suministrar los documentos del litigio al asegurador es un deber intermedio entre dar notificación y cooperar. 8 Appleman, Insurance Law and Practice, Sec. 4740, pág. 112 (1981). Existe una equivalencia conceptual y espiritual entre ambos deberes que reclaman un mismo enfoque judicial. Por tal razón, en buena lógica resolvemos que su incumplimiento por el asegurado debe causar perjuicio al asegurador para que éste quede relevado de su deber de representarlo. Véanse: Frank v. Nash, 71 A.2d 835 (1950); Miller v. Marcantel, 221 So. 2d 557 (La. 1969); Western Chain Co. v. American Mut. Liability Ins. Co., 386 F. Supp. 440 (1974); Wendel v. Swanberg, 185 N.W.2d 348 (1971). De esta forma evitamos que livianamente, por tecnicismos inconsecuentes, los asegurados pierdan los beneficios por los cuales pagaron.
Por otro lado, no puede alegarse perjuicio cuando el asegurador tuvo conocimiento de la pendencia de la reclamación y como consecuencia, se familiarizó con el caso en ocasión de representar a un codemandado. Véanse: Johnson v. Banner Mutual Insurance Company, 189 N.E.2d 780 (1963); Krutsinger v. Illinois Casualty Company, 141 N.E.2d 16 (1957); Hartford Acc. & Indem. v. Pa. Nat. Mut. Cas., 428 N.Y.S.2d 286 (1980). Véase además Pitrowski v. Taylor, 201 N.W.2d 52 (1972). En esas circunstancias, el principio de la buena fe le impide presentar exitosamente la defensa de que el asegurado no le suministró los documentos del litigio. Véase el Art. 1210 del Código Civil, 31 L.P.R.A. see. 3375.
En casos donde un asegurador ha incumplido su obligación de representar al asegurado, la concesión de costas y honorarios incurridos en la litigación por el asegurado es remedio adecuado. 7C Appleman, op. cit, See. 4691, pág. 239, y casos allí citados. La procedencia del reembolso dependerá de *638si el asegurador se ha rehusado a cumplir sus deberes bajo la póliza. íd. El rechazo a tal solicitud es susceptible de configu-rarse aun antes de iniciarse el litigio. En la dinámica subya-cente en este tipo de relación, resolvemos que el silencio de un asegurador a una legítima petición de asumir la representa-ción legal debe interpretarse como un rechazo. Gf. J. Puig Brutau, Fundamentos de Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1978, T. II, Vol. 1, págs. 61-65.
Por los fundamentos expuestos, se dictará sentencia para contestar en la afirmativa todas las interrogantes certificadas.

(1) En cumplimiento de lo dispuesto en el Art. 96, Ley Municipal de 1960, equivalente al Art. 11.03 de la ley actual, 21 L.P.R.A. see. 3403.


(2)En lo pertinente, disponía:
“4. INSURED’S DUTIES IN THE EVENT OF OCCURRENCE, CLAIM OR SUIT
“(a) In the event of an occurrence, written notice containing particulars sufficient to identify the insured and also reasonably obtainable information with respect to the time, place and circumstances thereof, and the names and addresses of the injured and or available witnesses, shall be given by or for the insured to the company or any of its authorized agents as soon as practicable ....
“(b) If claim is made or suit is brought against the insured, the insured shall immediately forward to the company every demand, notice, summons or other process received by him or his representative.
“ (c) The insured shall cooperate with the company ....
“5. ACTION AGAINST COMPANY
“No action shall lie against the company unless,- as a condition precedent thereto, there shall have been full compliance with all of the terms of this policy, nor until the amount of the insured’s obligation to pay shall have been finally determined either by judgment against the insured after actual trial or by written agreement of the insured, the claimant and the company.” (Énfasis nuestro.)


(3)La Ley Núm. 77, antes citada, derogó los artículos del Código de Comercio que regulaban este contrato.